United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard Daniels, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-606
Issued: November 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 17, 2013 appellant, through her attorney, filed a timely appeal from a July 27,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP abused its discretion by denying authorization for left
total hip replacement surgery; and (2) whether appellant met her burden of proof to establish that
she was disabled for work from September 10, 2008 to December 15, 2010 as a result of her
accepted conditions.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 10, 2008 appellant, then a 55-year-old letter carrier, filed an occupational
disease claim alleging lower back and left hip pain as a result of delivering mail and carrying her
mailbag in the performance of duty. She first became aware of her condition on January 15,
2008 and realized that it was caused or aggravated by her employment on August 11, 2008.
Appellant stopped work on September 12, 2008. The employing establishment controverted the
claim.
On January 12, 2009 OWCP advised appellant that there was insufficient evidence to
establish her claim. It requested additional information to establish that she sustained a lower
back and left hip condition causally related to her employment duties.
In a January 21, 2009 report, Dr. Samantha Shah, a Board-certified internist, noted that
appellant had worked as a postal carrier since 1989 and described her work duties. She noted
that appellant developed progressively worsening lower back and left hip pain and that she
stopped work in August 2008. Dr. Shah recommended appellant undergo left hip replacement.
In an April 22, 2009 report, Dr. David L. Mattingly, an osteopath, related appellant’s
complaints of back and left hip pain with left leg radicular symptoms. He reported that
performing normal duties on her job involved carrying a fairly heavy mailbag for considerable
distances. Appellant experienced a pulling and painful sensation in her lower back.
Dr. Mattingly noted that appellant stopped work on September 12, 2008 when the pain became
too disabling to allow her to continue working. Upon examination, he observed tenderness of
the lumbar spine with range of motion, but no significant spasms were present. Flexion was
limited to 65 degrees with extension decreased to 5 degrees. Straight leg raise was positive on
the left. Dr. Mattingly diagnosed severe left hip osteoarthritis, degenerative disc disease of the
lumbar spine, lumbar radiculopathy and ambulatory dysfunction. He opined that after looking
through appellant’s medical history, examining her and reviewing her detailed description of her
work that these injuries were a direct result of the repetitive stress produced by her job working
as a mail carrier. Dr. Mattingly explained that working 8 to 10 hours, six days a week, placed a
considerable amount of physical stress upon the joints of her hip and lower back. He also stated
that, at some point while performing her normal duties, appellant developed bulging and tearing
discs of the lumbar spine. Dr. Mattingly reported that she was unable to return to her job as
postal carrier or any job that required her to be on her feet for even short periods of time.
In a decision dated February 12, 2009, OWCP accepted that appellant’s employment
duties as a letter carrier required carrying mail and a mailbag. It denied her claim finding
insufficient medical evidence to establish that her lower back or left hip conditions were causally
related to factors of her employment.
On February 17, 2009 appellant, through counsel, requested a telephone hearing, which
was held on May 20, 2009. By decision dated September 15, 2009, an OWCP hearing
representative set aside the February 12, 2009 decision and remanded the case for further
development of the medical evidence.

2

OWCP referred appellant, together with a statement of accepted facts, to Dr. Kevin F.
Hanley, a Board-certified orthopedic surgeon, for a second opinion evaluation to determine
whether her employment duties caused or contributed to her back and left hip conditions. It also
asked Dr. Hanley to address whether appellant’s diagnosed conditions necessitated left hip
replacement surgery. In a November 30, 2009 report, Dr. Hanley conducted an examination and
diagnosed bilateral hip arthritis and degenerative disc disease. He stated that the conditions were
not caused by appellant’s work duties but were long-standing and degenerative in nature.
Dr. Hanley explained that, although her work activities did not cause her condition, they resulted
in temporary aggravation of her underlying degenerative disc disease and degenerative left hip
arthritis conditions. He stated that when appellant stopped work so did the aggravation and that,
if she were to return to work, she could again reinitiate the aggravating situation. Dr. Hanley
concluded that her employment did not contribute in any way to the development of her back and
hip conditions or to the need for surgical intervention in the form of hip replacement.
In a decision dated December 10, 2009, OWCP denied appellant’s claim finding that the
weight of the medical opinion rested with Dr. Hanley.
On December 15, 2009 appellant’s counsel submitted a request for a telephone hearing,
which was held on June 2, 2010. By decision dated July 20, 2010, an OWCP hearing
representative found that a conflict in medical opinion arose between Dr. Hanley, the secondopinion examiner, and Dr. Mattingly, appellant’s treating physician. The case was remanded to
obtain an impartial medical examination on whether appellant’s employment duties caused or
aggravated her back or left hip conditions and whether her employment duties necessitated the
need for left hip replacement surgery.
On September 13, 2010 appellant was referred to Dr. Walter Dearolf, III, a Boardcertified orthopedic surgeon, selected as the impartial specialist. In an October 7, 2010 report,
Dr. Dearolf noted that she had worked as a postal carrier since 1989 and that her duties included
casing and delivering mail and lifting tubs of mail in and out of a delivery truck. On January 15,
2008 appellant began to experience pain and pulling in her left lower back that radiated down her
left hip and thigh. Dr. Dearolf reviewed her history and noted that treatment notes from
Dr. Corcoran were not available for review. He stated that appellant had underlying
degenerative arthritis of both hips and her lumbar spine, which became progressively worse.
Dr. Dearolf reported that, based on x-rays and her symptomatology, she was a candidate for total
hip replacement surgery but found that it was unrelated to any January 15, 2008 work injury.
Upon examination, Dr. Dearolf observed tenderness over the left sacroiliac and left
paraspinal lumbar musculature. He noted good lateral bending to the left but only a third normal
lateral bending to the right, limited by pain. Examination of both hips revealed significantly
reduced internal rotation with minimal internal rotation bilaterally and approximately half
normal external rotation. Straight leg raise tests were negative and sensation seemed intact to
light touch throughout the lower extremities. Dr. Dearolf reported that x-rays of appellant’s hips
revealed narrowing particularly in the superolateral corner bilaterally with cyst formation and
joint space narrowing to about half normal in the hip. A magnetic resonance imaging (MRI)
scan of the lumbar spine demonstrated degenerative disc disease at L2-3 and L4-5 with disc
bulges and stenosis most pronounced at L4-5.

3

Dr. Dearolf explained that appellant’s employment duties did not cause her underlying
back and left hip condition but resulted in a temporary aggravation of the underlying
degenerative disease. He stated that her degenerative arthritis in the left hip was present before
January 15, 2008 and noted that her condition had worsened despite not working for the prior
last two years. Dr. Dearolf concluded that appellant’s employment did not necessitate the need
for hip replacement surgery or cause any acceleration of her underlying degenerative disease.
He opined that, because of her degenerative condition, she was unable to return to her previous
level of employment.
By decision dated November 18, 2010, OWCP accepted appellant’s claim for temporary
aggravation of her preexisting lumbar degenerative disc disease and left hip degenerative
osteoarthritis.
On December 13, 2010 appellant filed a claim for disability compensation for the period
September 10, 2008 to December 15, 2010.
In a decision dated February 11, 2011, OWCP denied appellant’s claim for total left hip
replacement surgery and denied the claim for disability from September 10, 2008 to
December 15, 2010. It found that the weight of the medical opinion established that the accepted
aggravation ceased at the time she stopped work and that her employment duties did not
necessitate hip replacement surgery. OWCP also found that there was no medical evidence to
support any period of disability causally related to her accepted back and left hip conditions.
On February 16, 2011 appellant, through counsel, submitted a request for a telephone
hearing, which was held on June 1, 2011. Counsel contended that Dr. Dearolf’s impartial
medical report did not provide a well-reasoned explanation as to how he arrived at his conclusion
that hip surgery was unrelated to her accepted injury. He also stated that Dr. Dearolf’s opinion
was based on inaccurate history because he did not have all the medical records for review and
referred to a January 15, 2008 injury, instead of an occupational disease. Counsel further noted
that Dr. Dearolf’s report established that she was unable to work and should be entitled to
disability compensation beginning September 10, 2008.
In an August 27, 2010 report, Dr. Mattingly stated that appellant had been under his care
since February 11, 2009 and treated for left hip osteoarthritis, degenerative disc disease of the
lumbar spine, lumbar radiculopathy and ambulatory dysfunction. He reported that she was
unable to perform her normal duties since the onset of symptoms in January 2008 due to
ambulatory dysfunction and pain with movement.
In an April 26, 2011 report, Dr. Mattingly stated that he had treated appellant for
approximately three years for lumbar spine pain with radiculopathy and bilateral hip
osteoarthritis with exacerbation. He noted that he reviewed her records and understood her work
duties. Dr. Mattingly opined that the development of the osteoarthritis of the hips was in part
due to the nature of appellant’s work as a letter carrier. It required several hours a day on her
feet carrying fairly heavy mailbags with considerable amount of lifting and twisting.
Dr. Mattingly explained that during the normal duties of her job appellant experienced an
exacerbation of this chronic condition, which prevented her from returning to work and also led

4

to her hip surgery. He concluded that her need for surgical intervention was a direct result of the
work-related exacerbation of a chronic hip condition.
In a July 19, 2011 decision, an OWCP hearing representative remanded the case stating
that Dr. Dearolf did not provide a fully-rationalized medical opinion in support of his conclusion.
OWCP was directed to provide him with all of appellant’s medical records and clarify that her
claim was accepted as an occupational disease, not a traumatic injury. The hearing
representative requested Dr. Dearolf clarify his opinion finding that left hip surgery was not
medically necessary to treat her work-related aggravation of underlying conditions or caused
disability during or subsequent to her employment.
In a September 24, 2011 supplemental report, Dr. Dearolf noted that he reviewed the
additional material provided but his opinion did not change. He reported that appellant had
underlying degenerative disease in her hip and back that was not brought on by a particular
event. Dr. Dearolf noted that a patient with arthritis in her hip would find it difficult to continue
to work as a mail carrier. He agreed with Dr. Hanley’s November 30, 2009 opinion that
appellant’s employment did not contribute in any way to the development of the back and hip
conditions or the need of any surgical intervention, either a hip replacement or hip arthroscopy.
Dr. Dearolf opined that, at most, her employment caused a temporary aggravation of the
underlying degenerative condition and that any temporary aggravation would have ceased when
she stopped work on September 12, 2009. He stated that appellant’s work as a mail carrier
would aggravate her degenerative arthritis but that the left hip symptoms related to the work
environment would have subsided once she stopped work as a mail carrier. Dr. Dearolf
concluded that treatment for a total hip replacement was in no way related to her work injury.
He also reported that appellant was not capable of returning to her previous work as a mail
carrier, but that her inability to work was based on her underlying degenerative disease and not a
work-related injury.
By decision dated November 21, 2011, OWCP denied authorization for left hip
replacement and appellant’s claim for disability compensation for the period September 10, 2008
to December 15, 2010. It found that Dr. Dearolf determined that surgery was not medically
warranted for the accepted conditions and that there was no related disability associated with the
accepted conditions.
On November 29, 2011 appellant, through counsel, requested a telephone hearing, which
was held on April 19, 2012. She described her work duties as a letter carrier and noted that her
last day of work was September 2008. Appellant stated that her symptoms had stayed the same
since she stopped work. Her counsel contended that the opinions of Drs. Hanley’s and Dearolf’s
were unsupported by medical rationale. He disagreed that appellant sustained a temporary
aggravation of her underlying conditions and noted that her treating physicians consistently
stated that her conditions were permanent. Counsel also alleged that Dr. Dearolf’s report
supported that appellant was unable to perform her work duties and, therefore, she was entitled
to disability compensation.
In a May 2, 2012 report, Dr. Corey K. Ruth, a specialist in sports medicine, examined
appellant for bilateral hip pain and tenderness in the low back. He diagnosed bilateral hip
osteoarthritis and L3-S1 bulging discs/spondylosis with lumbar radiculitis. Dr. Ruth opined that

5

appellant suffered a permanent aggravation of her underlying arthritis of her bilateral hips as a
result of her duties as a mail carrier for the employing establishment.
In a decision dated July 27, 2012, an OWCP hearing representative affirmed the
November 21, 2011 decision denying authorization for appellant’s left hip replacement surgery.
OWCP further found that she was not disabled from work for the period September 10, 2008 to
December 15, 2010 as a result of her accepted employment injury.
LEGAL PRECEDENT -- ISSUE 1
Section 8103(a) of FECA provides for the furnishing of services, appliances and supplies
prescribed or recommended by a qualified physician which OWCP, under authority delegated by
the Secretary, considers likely to cure, give relief, reduce the degree or the period of disability or
aid in lessening in the amount of monthly compensation.2 In interpreting the section 8103(a), the
Board has recognized that OWCP has broad discretion in approving services provided under
FECA to ensure that an employee recovers from his or her injury to the fullest extent possible in
the shortest amount of time.3 OWCP has administrative discretion in choosing the means to
achieve this goal and the only limitation on the OWCP’s authority is that of reasonableness.4
Abuse of discretion is generally shown through proof of manifest error, clearly unreasonable
exercise of judgment or actions taken which are contrary to both logic and probable deductions
from established facts. It is not enough to merely show that the evidence could be construed so
as to produce a contrary factual conclusion.5
While OWCP is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.6 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.7 Therefore, in order to prove that
the surgical procedure is warranted, appellant must submit evidence to show that the procedure
was for a condition causally related to the employment injury and that the surgery was medically
warranted. Both of these criteria must be met in order for OWCP to authorize payment.8
Section 8123(a) of FECA provides that, if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary
shall appoint a third physician (known as a referee physician or impartial medical specialist) who

2

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

3

W.T., Docket No. 08-812 (issued April 3, 2009); A.O., Docket No. 08-580 (issued January 28, 2009).

4

D.C., 58 ECAB 629 (2007); Mira R. Adams, 48 ECAB 504 (1997).

5

L.W., 59 ECAB 471 (2008); P.P., 58 ECAB 673 (2007); Daniel J. Perea, 42 ECAB 214 (1990).

6

See Debra S. King, 44 ECAB 203, 209 (1992).

7

Id.; see also Bertha L. Arnold, 38 ECAB 282 (1986).

8

See Cathy B. Millin, 51 ECAB 331, 333 (2000).

6

shall make an examination.9 This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.10 When there exists opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.11
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained temporary aggravation of preexisting
degenerative disc disease and left hip degenerative osteoarthritis as a result of her employment
duties. Appellant stopped work on September 12, 2008. In a January 21, 2009 report, Dr. Shah
recommended appellant undergo left hip replacement surgery. In a November 30, 2009 report,
Dr. Hanley, a second-opinion examiner, explained that, although appellant’s employment duties
resulted in temporary aggravation of underlying degenerative disc disease and degenerative left
hip arthritis, the aggravation ceased when she stopped work. He concluded that her employment
did not result in a need for surgical intervention in the form of hip replacement. OWCP found
that a conflict in medical opinion existed between appellant’s treating physician and the secondopinion examiner and referred her case to an impartial medical examiner to resolve the conflict.
In October 7, 2010 and September 24, 2011 reports, Dr. Dearolf, the impartial medical
examiner, provided an accurate history of injury and reviewed appellant’s records. He stated that
she had underlying degenerative arthritis of both hips and lumbar spine and noted that these
symptoms had progressively worsened while she had been out of work for the last two years.
Upon examination Dr. Dearolf observed tenderness over the left sacroiliac and left paraspinal
lumbar musculature. Straight leg raise tests were negative. Examination of both hips revealed
significantly reduced internal rotation with minimal internal rotation bilaterally and
approximately half normal external rotation. Dr. Dearolf explained that appellant’s employment
duties resulted in a temporary aggravation of an underlying degenerative disease and that her left
hip symptoms related to her employment would have ceased when she stopped work as a mail
carrier. He concluded that her treatment for total hip replacement surgery was in no way related
to her accepted work injury.
The Board finds that Dr. Dearolf’s reports are sufficiently detailed and well reasoned to
constitute the special weight of medical opinion regarding whether the left total hip replacement
was medically necessary. When there exists opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.12 Dr. Dearolf reviewed
9

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
10

20 C.F.R. § 10.321.

11

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

12

Id.

7

appellant’s history and accurately described her duties as a letter carrier. He conducted an
examination and found that her work duties resulted in a temporary aggravation of underlying
degenerative disc disease and left hip osteoarthritis conditions. Dr. Dearolf further explained
that because appellant’s left hip symptoms related to her employment would have ceased when
she stopped work as a mail carrier in September 2008, the need for left total hip replacement
surgery was not related to her accepted work-related injury. Thus, the Board finds that
Dr. Dearolf’s opinion, as set forth in the October 7, 2010 and September 24, 2011 reports were
found to be probative and reliable evidence. Accordingly, Dr. Dearolf’s opinion constitutes the
special weight of evidence and is sufficient to justify OWCP’s denial of authorization for left hip
replacement surgery.
The Board further finds that the medical evidence submitted by appellant after
Dr. Dearolf’s impartial medical examiner report is insufficient to overcome the weight of this
report or to create another conflict in medical evidence. Appellant submitted various reports by
Dr. Mattingly stating that her need for surgery was a direct result of the work-related
exacerbation of a chronic hip condition. The Board finds, however, that his report is of limited
probative value as he offers a conclusion which is unsupported by medical rationale.13 Appellant
also submitted a May 2, 2012 report by Dr. Ruth, who opined that she sustained a permanent
aggravation of her underlying arthritis of her bilateral hips as a result of her duties as a mail
carrier. The Board finds that this report is also of limited probative value as he provides no
opinion on whether left hip total replacement was necessary to treat her work-related injury.
These reports are insufficient to overcome the special weight afforded to Dr. Dearolf’s impartial
medical examination report. The Board finds that his opinion constitutes the special weight of
medical opinion and supports OWCP’s decision that the need for left total hip replacement was
not causally related to appellant’s work-related injury.
On appeal appellant, through counsel, contends that Dr. Dearolf’s opinion is not well
rationalized. He further alleges that appellant’s case should be accepted for permanent
aggravation of her underlying conditions. The Board notes that Dr. Dearolf’s September 24,
2011 supplemental report corrected the deficiencies of the initial previous report. Dr. Dearolf
provided a well-rationalized opinion regarding authorization for left hip replacement surgery.
LEGAL PRECEDENT -- ISSUE 2
The term disability as used in FECA means the inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition, which resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.14
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.15 The opinion of the
13

S.E., Docket No. 08-2214 (issued May 6, 2009); T.M., Docket No. 08-975 (February 6, 2009).

14

20 C.F.R. § 10.5(x).

15

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

8

physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.16
If there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.17
ANALYSIS -- ISSUE 2
As noted, OWCP accepted that appellant sustained a temporary aggravation of
preexisting degenerative disc disease and left hip degenerative osteoarthritis as a result of her
employment duties. Appellant stopped work on September 12, 2008. On December 13, 2010
she filed a claim for disability compensation for the period September 10, 2008 to
December 15, 2010. OWCP denied appellant’s claim finding insufficient medical evidence to
establish that she was disabled from work as a result of her work-related injury. The Board finds
a conflict in medical opinion arose between Dr. Dearolf and Dr. Mattingly, appellant’s treating
physician.
Appellant submitted various reports by Dr. Mattingly. In an April 22, 2009 report,
Dr. Mattingly related her complaints of back and left hip pain and noted that she stopped work
on September 12, 2008 when the pain became too disabling to allow her to continue working.
He conducted an examination and diagnosed severe left hip osteoarthritis, degenerative disc
disease of the lumbar spine and lumbar radiculopathy. Dr. Mattingly opined that these injuries
were a direct result of the repetitive stress produced by appellant’s job as a mail carrier. He
reported that she was unable to return to her job as a postal carrier or any job that required her to
be on her feet for even short periods of time. In an August 27, 2010 report, Dr. Mattingly stated
that appellant was unable to perform her normal duties since the onset of symptoms in
January 2008. In a September 14, 2011 report, Dr. Dearolf agreed that she was not capable of
returning to work but explained that her inability to work was based on her underlying
degenerative conditions and not the work-related injury. The Board noted that the question of
appellant’s disability for the period claimed was not asked of Dr. Dearolf, in his status as an
impartial specialist on the question of the need for hip replacement surgery. A conflict in
medical opinion exists regarding whether appellant was disabled from work as a result of her
accepted conditions.18

16

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

17

5 U.S.C. § 8123; 20 C.F.R. § 10.321(b); see also Darlene R. Kennedy, 57 ECAB 414 (2006).

18

The Board notes Dr. Dearolf’s September 14, 2011 report does not constitute an impartial medical examination
regarding appellant’s disability compensation claim as a conflict in medical opinion did not exist at the time
regarding whether she was disabled from work during the claimed period as a result of her accepted conditions.
Accordingly, Dr. Dearolf’s September 14, 2011 opinion regarding disability is considered a second-opinion
examination and his opinion is not entitled to the special weight of medical evidence with regard to her disability
compensation claim.

9

Section 8123(a) of FECA provides that, if there is a disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.19 The case will be remanded for
an impartial medical examiner to resolve the conflict in medical opinion. On remand, OWCP
should refer appellant and a statement of accepted facts to an appropriate physician to examine
her and evaluate the evidence pursuant to section 8123(a) of FECA. Following this and such
further development as OWCP deems necessary, it shall issue an appropriate decision.
CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying appellant’s request
for surgical authorization. The Board also finds that the case is not in posture for decision
regarding whether she was disabled from work from September 10, 2008 to December 15, 2010
as a result of her work-related injury.
ORDER
IT IS HEREBY ORDERED THAT the July 27, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed in part and remanded in part.
Issued: November 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

Supra note 17.

10

